PEEK, J.
By an information defendant was charged with three counts of violation of section 11500 of the Health and Safety Code. Following his plea of not guilty he was tried by a jury and convicted on all three counts. From the judgment which was thereafter entered he has now appealed. In accordance with his request this court appointed counsel to represent him on appeal. Thereafter counsel informed the court she could find no merit in the appeal, and, although no briefs have been filed, we have examined the entire record and conclude as did counsel.
The pertinent facts shown by the reporter’s transcript, which is less than 75 pages, are that the prosecution’s major witness, one Hector Ryena, a special investigator for the State Bureau of Narcotics, purchased quantities of marijuana from the defendant on each of the three dates charged in the *687information, and in his testimony outlined in detail the circumstances of each sale. The substance he purchased on each occasion was identified by the state’s expert witness as marijuana. Defendant’s testimony was in effect a categorical denial of the testimony given by the investigator and further that he had been mistakenly identified as the person who made the alleged sales. Such testimony did no more than raise a conflict in the evidence, which conflict the jury by its verdict resolved against defendant. The record amply supports the judgment.
The judgment is affirmed.
Van Dyke, P. J., and Schottky, J., concurred.